— Appeal by defendant from a judgment of the County Court, Suffolk County, rendered January 21, 1975, convicting him of grand larceny in the third degree, upon his plea of guilty, and sentencing him to an intermittent term of 60 days’ imprisonment and a concurrent five-year term of probation. Judgment affirmed. The case is remitted to the County Court, Suffolk County, for proceedings to direct appellant to surrender himself to said court in order that execution of the judgment be commenced or resumed (CPL 460.50, subd 5). It is clear that the Legislature, in formulating the range of sentencing options contained in section 60.01 of *940the Penal Law, specifically authorized a sentencing court to employ the intermittent sentence provisions of article 85 of the Penal Law in conjunction therewith. Therefore, the trial court’s imposition of an intermittent 60-day term of imprisonment, coupled with a concurrent term of probation, was a legal and authorized sentence under the Penal Law as it existed at the time defendant was sentenced. Hopkins, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur.